Citation Nr: 1415022	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a temporary total rating (TTR) based upon convalescence, under the provisions of 38 C.F.R. § 4.30, following a removal of a skin lesion of the left foot performed in July 2008.

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to January 1977.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Jackson, Mississippi in which the RO denied temporary total rating (TTR) based upon convalescence.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO (commonly called a travel Board hearing) in Jackson, Mississippi and a transcript thereof is located in the Virtual VA paperless claims processing system (Virtual VA).

During the April 2013 travel Board hearing, the Veteran testified that he stopped working because of foot pain related to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  As such, a Rice-type TDIU claim has been raised by the record and is properly under the Board's jurisdiction.  See Rice, supra.

Except for the hearing transcript, a review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.

Furthermore, the Veteran testified at the travel Board hearing that the medication he is taking for his service-connected feet disabilities causes frequent vomiting.  Therefore, the issue of entitlement to service connection for a stomach disability, to include as secondary to his service-connected feet disorders, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks temporary total rating (TTR) based upon convalescence following a removal of a skin lesion of the left foot, performed in July 2008.  During the April 2013 Board hearing, the Veteran testified that his feet, which are currently service-connected for cold injuries, were in such pain that he had to quit his work even before his July 2008 foot surgery.  As explained in the Introduction, the Board finds that his testimony raises a Rice-type TDIU claim properly under the Board's jurisdiction.  See Rice, supra.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.


The Veteran contends that he is unable to work due to his service-connected feet disabilities, which combined are rated at 60 percent.  See 38 C.F.R. § 4.16(a) (for purposes of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable...").  Thus, the Veteran meets the schedular criteria set for under 38 C.F.R. § 4.16(a). 

In light of the above, and given the Veteran's contention that his service-connected disabilities interfere with his ability to maintain employment, the issue of entitlement to a TDIU rating is raised under Rice, supra, and the Board must adjudicate the TDIU issue as part of the increased rating claim. 

As mentioned before, the Veteran has testified that both his service-connected feet disabilities and the July 2008 surgery impacted his ability to work.  Therefore, the Board finds that the facts surrounding the Veteran's inability to work due to his service-connected disabilities and surgery to be intimately connected and his claims for TDIU and TTR to be inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, a decision on these claims is being deferred pending completion of the development ordered below to avoid piecemeal adjudication.

A review of claims file revels that the Veteran has not been provided VCAA-compliant notice, or a VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability), with respect to the matter of his entitlement to TDIU.  This needs to be accomplished.

In light of all of the above, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  The examiner should also opine as to whether the Veteran's July 2008 surgery necessitated at least one month of convalescence.


In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU.  See 38 C.F.R. § 4.16(b).  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).

2.   The AMC/RO should obtain and associate with the record the Veteran's contemporaneous treatment records that have not as yet been associated with the claims file. 

All efforts to obtain these records should be documented fully in the claims file.

3.  After the above has been completed, schedule the Veteran for appropriate examinations to determine the impact of his service-connected disabilities on his employability and convalescence.  These examinations must specifically include a VA orthopedic examination.  The claims file must be provided to the examiners for review.  The examiners should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination(s), the examiners should opine as to the following:

(a)  Discuss the effects of the Veteran's service-connected verucca of the right foot and cold injuries of his right and left foot, alone or in combination, have on the Veteran's ability to secure and follow substantially gainful employment.  A complete work history and educational history must be reported; rationale must be provided for any opinions expressed.

(b)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's July 2008 surgery necessitated at least one month of convalescence.  Discuss whether the Veteran's other service connected disabilities had an effect on the length of the convalescence.   

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



